Exhibit 10.1
 
AGREEMENT SETTLING CLAIMS AND
TO EXCHANGING MUTUAL GENERAL RELEASES


THIS AGREEMENT SETTLING CLAIMS AND EXCHANGING MUTUAL GENERAL RELEASES (“Release
Agreement”) is hereby entered into this 5th day of May, 2011, by and between OLD
STAIRS CO. LLC, formerly known as WM Coffman LLC (“Old Stairs”), with an address
at c/o P&F Industries, Inc., 445 Broadhollow Rd., Melville, New York 11747, P&F
& INDUSTRIES, INC. (“P&F”), with an address at 445 Broadhollow Rd., Melville,
New York 11747, RICHARD HOROWITZ (“Horowitz”), CHRISTOPHER KLIEFOTH (“Kliefoth”)
and XIAMEN WEI YU WOOD PRODUCTS CO., LTD (“WY”), with an address at 251 Huan Zhu
Rd, North Industrial Park Ji Mei District, Xiamen, Fujiang China  361021,
Attention: Chung Chih-Sheng, General Manager.


Whereas, in or about June 2009, Old Stairs was formed by a transaction pursuant
to which, among other things, P&F sold various assets to Old Stairs in exchange
for certain cash payments and notes payable over time (the “WMC Formation
Transactions”); and


Whereas, WY was a supplier of certain goods to Old Stairs for sale by Old Stairs
in its business and in the ordinary course of business, Old Stairs became
indebted to WY for goods sold and delivered; and


Whereas, attendant to the WMC Formation Transactions, Horowitz provided to Old
Stairs lender, PNC Bank, N.A. (“PNC”) certain letters of credit (the “LCs”); and


Whereas, in or about November 2009, Horowitz received two (2) promissory notes
from Old Stairs each in the amount of $145,000.00 (together, the “WMC Notes”),
in consideration for money loaned to Old Stairs by Horowitz in connection with a
draw on the LCs by PNC; and


Whereas, the pursuant to agreement between Horowitz and PNC, the WMC Notes were
subordinated to all debt owed to PNC (the “Subordination”); and


Whereas, attendant to Old Stairs’ execution of a supply contract with WY, and
Horowitz’s issuance of the LCs, Horowitz assigned the WMC Notes to WY, subject
to the Subordination, in consideration for WY’s assignment to Horowitz of
$290,000.00 of WY’s accounts receivable from Old Stairs (the “Old Stairs ARs”);
and


Whereas, in or about June 2010, Old Stairs’ lender, PNC exercised its rights
under its loan documents and under the Uniform Commercial Code and foreclosed on
substantially all of the assets of Old Stairs; and


Whereas, WY asserts claims against Old Stairs (a) under the WMC Notes, plus
accrued interest, and (b) on account of goods sold (together, the “WY Claim”);


Whereas, Old Stairs has acknowledged that the P&F Claim and the WY Claim are due
and owing by Old Stairs, without offset or counterclaim; and
 
 
 

--------------------------------------------------------------------------------

 


Whereas, the parties hereto desire to provide for (a) a distribution to WY in
full settlement of the WY Claim, and (b) the exchange of mutual general releases
among some, but not all of the parties,


NOW, THEREFORE, in consideration of the promises and covenants herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.   Payment of the Claim.  In full and complete satisfaction of the WY Claim,
Old Stairs shall pay to WY the sum of $46,082.72 in cash by wire transfer (the
“WY Payment”).
 
2.   Cancellation of the WMC Notes; Satisfaction of Debt.  Effective with WY’s
receipt of the WY Payment, (a) the WMC Notes shall be deemed cancelled and
satisfied in full, (b) all amounts owed by Old Stairs to WY and/or Horowitz on
account of the Old Stairs ARs or any goods or services delivered to Old Stairs
by WY shall be deemed paid in full, and (c) all amounts owed by Old Stairs to
Horowitz and/or WY on account of the WMC Notes shall be deemed paid in
full.  Upon receipt of the WY Payment, WY shall deliver to Old Stars the
original WMC Notes, or, if the WMC Notes cannot be located by WY, an affidavit
in form reasonably satisfactory to Old Stairs stating that the original WMC
Notes have been lost or destroyed and have not been sold, assigned, pledged,
hypothecated or otherwise transferred to any third party.


3.   Release by WY.  WY, together with its successors and assigns, hereby
releases and discharges Old Stairs, Countrywide Hardware, Inc. (“Countrywide”),
Wood Mark International, Inc. (“WMI”), Horowitz, Kliefoth and P&F, and their
respective representatives, agents, administrators, successors, assigns,
members, managers, officers, directors and attorneys from any and all
obligations, debts, losses, damages, liabilities, contracts, controversies,
agreements, premises, claims, causes of action, and demands of any kind
whatsoever at law or in equity, direct or indirect, known or unknown, discovered
or undiscovered, asserted or unasserted, which WY, its affiliates, successors
and assigns, ever had, now has, or hereafter can, shall or may have, arising
from the beginning of time to the date hereof (the “WY Released Claims”),
including, without limitation, WY Released Claims arising from or related to the
WMC Notes and the Old Stairs ARs.


4.   Release by Old Stairs.  Old Stairs, together with its successors and
assigns, hereby releases and discharges WY, and its representatives, agents,
administrators, successors, assigns, members, managers, officers, directors and
attorneys from any and all obligations, debts, losses, damages, liabilities,
contracts, controversies, agreements, premises, claims, causes of action, and
demands of any kind whatsoever at law or in equity, direct or indirect, known or
unknown, discovered or undiscovered, asserted or unasserted, which Old Stairs,
its successors and assigns, ever had, now has, or hereafter can, shall or may
have, arising from the beginning of time to the date hereof (the “Old Stairs
Released Claims”), including, without limitation, Old Stairs Released Claims
arising from or related to the WMC Notes or the Old Stairs ARs.


5.   Release of WY by P&F.  P&F, Countrywide, WMI, Horowitz and Kliefoth,
together with their successors and assigns, hereby release and discharge WY, and
its representatives, agents, administrators, successors, assigns, members,
managers, officers, directors and attorneys from any and all obligations, debts,
losses, damages, liabilities, contracts, controversies, agreements, premises,
claims, causes of action, and demands of any kind whatsoever at law or in
equity, direct or indirect, known or unknown, discovered or undiscovered,
asserted or unasserted, which P&F, Countrywide, WMI, Horowitz and Kliefoth, and
their successors and assigns, ever had, now has, or hereafter can, shall or may
have, arising from the beginning of time to the date hereof (the “P&F WY
Claims”), including, without limitation, P&F WY Claims arising from or related
to the WMC Notes or the Old Stairs ARs.
 
 
2

--------------------------------------------------------------------------------

 


6.   Conditions Precedent to Occurrence of Effective Date.  This Release
Agreement shall automatically become effective upon receipt of the WY Payment by
WY.


7.   Presumptions.  Each of the parties hereto acknowledge that he, she or it,
respectively, has consulted with counsel and with such other experts and
advisors as he, she or it has deemed necessary in connection with the
negotiation, execution and delivery of this Release Agreement and has
participated in the drafting hereof.  Therefore, this Release Agreement shall be
construed without regard to any presumption or rule requiring that it be
construed against any one party causing this Release Agreement or any part
hereof to be drafted.


8.   Entire Agreement.  This Release Agreement contains the entire understanding
and agreement by and among the parties with respect to the subject matter
hereof.  No other agreements, covenants, representations or warranties,
expressed or implied, oral or written, have been made by any party with respect
to the subject matter of this Release Agreement.  All prior or contemporaneous
conversations, negotiations, proposed agreements and agreements, or covenants,
representations and warranties with respect to the subject matter hereof are
waived and superseded by, replaced in their entireties and merged into this
Release Agreement.


9.   Further Assurance.  Each party to this Release Agreement shall execute such
other and further documents and instruments as the other party may reasonably
request to implement the provisions of this Release Agreement.


10.   Benefit of Agreement.  This Release Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns.  No other person or entity shall be entitled to claim
any right or benefit hereunder, including, without limitation, any third-party
beneficiary of this Release Agreement.


11.   Severability.  The provisions of this Release Agreement are intended to be
severable.  If any provisions of this Release Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Release in any jurisdiction.


12.   Governing Law, Jurisdiction, Venue.  This Release Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.  Any
judicial proceeding brought by or against any party to this Release Agreement
with respect to this Release Agreement or any related agreement may be brought
in any court of competent jurisdiction in the State of New York, County of New
York, United States of America, and, by execution and delivery of this Release
Agreement, each party accepts for himself, herself or itself and in connection
with his properties, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts, and irrevocably agree to be bound by any judgment
rendered thereby in connection with this Release Agreement..  Each party to this
Release Agreement waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.
 
 
3

--------------------------------------------------------------------------------

 


13.   Waiver of Jury Trial.  EACH PARTY TO THIS RELEASE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS RELEASE AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS RELEASE AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS RELEASE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  IN ADDITION, EACH PARTY
WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.


14.   Counterparts; Electronic Signatures.  This Release Agreement may be
executed in one or more counterparts, all of which taken together shall
constitute one and the same agreement.  Any signature delivered by a party in
PDF via e-mail or by facsimile shall be deemed to be an original signature
hereto.


15.   Amendment.  No amendment, modification, rescission, waiver or release of
any provision of this Release Agreement shall be effective unless the same shall
be in writing and signed by the parties hereto.


16.   Headings.  Section headings in this Release Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Release Agreement for any other purpose.


 
[ Remainder of page intentionally left blank ]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Release Agreement has been duly executed as of the day
and year first written above.
 
OLD STAIRS CO., LLC
 
 
By: /s/ Joseph A. Molino, Jr. 
Name: Joseph A. Molino, Jr.
Title:  Manager
   
P&F INDUSTRIES, INC.
 
 
By: /s/ Joseph A. Molino, Jr. 
Name:    Joseph A. Molino, Jr.
Title:      Vice President
   
RICHARD HOROWITZ
 
By: /s/ Richard A. Horowitz
   
CHRISTOPHER KLIEFOTH
 
By: /s/ Christopher Kliefoth
   
XIAMEN WEI YU WOOD PRODUCTS CO., LTD
 
 
By: /s/ Chung, Chih-Sheng
Name: [Chung, Chih-Sheng]
Title:   General Manager





AGREED AND CONSENTED TO:


COUNTRYWIDE HARDWARE, INC.




By: /s/ Joseph A. Molino, Jr.
Name: Joseph A. Molino, Jr.
Title: Vice President


 
WOODMARK INTERNATIONAL, INC.




By:  /s/ Joseph A. Molino, Jr.
Name: Joseph A. Molino, Jr.
Title: Vice President, Countrywide Hardware, Inc., its general partner
 
 
5

--------------------------------------------------------------------------------

 